Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/28/2022 and 05/26/2022 have been considered by the examiner.

Response to Amendment
Applicant’s amendment including amended claims filed on 06/29/2022 has been entered.
Claims 1-20 have been examined.
Claim objections are withdrawn.
Claim rejections under 35 U.S.C. 101 are withdrawn.
Claim rejections under 35 U.S.C. 112(b) are withdrawn.

Response to Arguments
Applicant’s arguments, filed on 06/29/2022, with respect to the rejection(s) of claim(s) 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of  Wu et al. (US 20180167171 A1).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (US 20180167171 A1).
Wu et al. teach a method comprising: correcting, by a sink, an error in a data packet using a multi-bit feedback protocol (para. 27, M-bit message feedback, correctly decoded code blocks (CBs); para. 9, a transmitter, a receiver, mobile communication network), the data packet being transmitted over a wireless link to the sink by a source (para. 26, a base station, CBs transmitted over a wireless channel, receiver); determining that the multi-bit feedback protocol has failed; and reverting back to an automatic repeat request protocol when the multi-bit feedback protocol has failed (para. 28, multi-bit CB NACK feedback, the retrieval of CB NACK feedback fails and full re-transmission of the transport block (TB) is triggered).

Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (US 20180167171 A1).
Wu et al. teach a device comprising: a processor; and a memory for storing executable instructions, the processor executing the instructions (para. 24, a memory stores program instructions, the program instructions executed by a processor) to: correct an error in a data packet using a multi-bit feedback protocol, the data packet being transmitted over a wireless link to a sink by a source (para. 27, M-bit message feedback, correctly decoded code blocks (CBs); para. 9, a transmitter, a receiver, mobile communication network; para. 26, a base station, CBs transmitted over a wireless channel, receiver); determine that the multi-bit feedback protocol has failed; and revert back to an automatic repeat request protocol when the multi-bit feedback protocol has failed (para. 28, multi-bit CB NACK feedback, the retrieval of CB NACK feedback fails and full re-transmission of the transport block (TB) is triggered).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 20180167171 A1) as applied to claim 1 above, and further in view of  GERSEMSKY et al. (US 20100165868 A1).

As per claim 2, Wu et al. substantially teach the claimed invention described in claim 1 (as rejected above).
However Wu et al. do not explicitly teach receiving the data packet comprising a payload having a feedback protocol byte, the feedback protocol byte indicating that the payload is a base transmission rather than a correction transmission.
GERSEMSKY et al. in an analogous art teach receiving the data packet comprising a payload having a feedback protocol byte, the feedback protocol byte indicating that the payload is a base transmission rather than a correction transmission (para. 25, packet, the start bit is immediately followed by a packet indicator, which indicates whether payload data is being transmitted from then on).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the error correction of Wu et al. the ability for receiving the data packet comprising a payload having a feedback protocol byte, the feedback protocol byte indicating that the payload is a base transmission rather than a correction transmission as taught by GERSEMSKY et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to determine that the packet contains payload data instead of data for error correction to Wu et al.’s error correction.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 20180167171 A1) and GERSEMSKY et al. (US 20100165868 A1) as applied to claim 2 above, and further in view of Inamdar et al. (US 7848350 B1).

As per claim 3, Wu et al. and GERSEMSKY et al. substantially teach the claimed invention described in claim 2 (as rejected above).
However Wu et al. and GERSEMSKY et al. do not explicitly teach validating the feedback protocol byte using a protocol header of the data packet to prevent the data packet from being confused as the correction transmission.
Inamdar et al. in an analogous art teach validating the feedback protocol byte using a protocol header of the data packet to prevent the data packet from being confused as the correction transmission (fig. 2, col. 3, lines 13-14, header has bytes 1 and 2 containing a protocol identifier (for validation)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the error correction of Wu et al. and GERSEMSKY et al.
the ability for validating the feedback protocol byte using a protocol header of the data packet to prevent the data packet from being confused as the correction transmission as taught by Inamdar et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to determine whether the packet is a payload data packet or an error correction packet to Wu et al.’s and GERSEMSKY et al.’s error correction.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 20180167171 A1), GERSEMSKY et al. (US 20100165868 A1) and Inamdar et al. (US 7848350 B1) as applied to claim 3 above, and further in view of Ramchandran et al. (US 6418549 B1), Hiromitsu et al. (US 20090119566 A1) and Qiu et al. (US 20080225735 A1).

As per claim 4, Wu et al. GERSEMSKY et al. and Inamdar et al. substantially teach the claimed invention described in claim 3 (as rejected above).
Wu et al. teach determining that the data packet has the error; transmitting a no acknowledgment to the source when the error is determined (para. 27, the failed code block (CB), NACK feedback, transmitter).



However Wu et al., GERSEMSKY et al. and Inamdar et al. do not explicitly teach receiving a correction packet from the source; decoding the correction packet.
Ramchandran et al. in an analogous art teach receiving a correction packet from the source; decoding the correction packet (col. 12, lines 25-27, the transmitter (source) does not retransmit the entire packet that is in error, but rather from the location in the packet specified by the receiver; col. 12, lines 37-38, the receiver decodes the received packet).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the error correction of Wu et al., GERSEMSKY et al. and Inamdar et al. the ability for receiving a correction packet from the source; decoding the correction packet as taught by Ramchandran et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to receive error positions information in the packet from the transmitter for error correction to Wu et al.’s, GERSEMSKY et al.’s and Inamdar et al.’s error correction.
Wu et al., GERSEMSKY et al., Inamdar et al. and Ramchandran et al.
do not explicitly teach correcting the error in a stored data packet.
Hiromitsu et al. in an analogous art teach correcting the error in a stored data packet (para. 48, the error correction section performs error correction on the stored data packet).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the error correction of Wu et al., GERSEMSKY et al., Inamdar et al. and Ramchandran et al. the ability to correct the error in a stored data packet as taught by Hiromitsu et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to correct errors in the received data from the transmitter to Wu et al.’s, GERSEMSKY et al.’s, Inamdar et al.’s and Ramchandran et al.’s error correction.
Wu et al., GERSEMSKY et al., Inamdar et al., Ramchandran et al. 
and Hiromitsu et al. do not explicitly teach correcting the error in the data packet using a correction algorithm.
Qiu et al. in an analogous art teach correcting the error in the data packet using a correction algorithm (para. 36, error correction algorithm, data packets, error correction).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the error correction of Wu et al., GERSEMSKY et al., Inamdar et al., Ramchandran et al. and Hiromitsu et al. the ability for
correcting the error in the data packet using a correction algorithm as taught by Qiu et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to correct errors in the data packets at the receiver to Wu et al.’s, GERSEMSKY et al.’s, Inamdar et al.’s, Ramchandran et al.’s and Hiromitsu et al.’s error correction.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 20180167171 A1), GERSEMSKY et al. (US 20100165868 A1), Inamdar et al. (US 7848350 B1), Ramchandran et al. (US 6418549 B1), Hiromitsu et al. (US 20090119566 A1) and Qiu et al. (US 20080225735 A1) as applied to claim 4 above, and further in view of IGNATCHENKO (US 20180048567 A1).

As per claim 5, Wu et al., GERSEMSKY et al., Inamdar et al., Ramchandran et al., Hiromitsu et al. and  Qiu et al. substantially teach the claimed invention described in claim 4 (as rejected above).
However Wu et al., GERSEMSKY et al., Inamdar et al., Ramchandran et al.,  Hiromitsu et al. and Qiu et al. do not explicitly teach comparing the correction packet against a previously stored correction packet to prevent a re-correction of a prior correction to the error or introduction additional errors into the data packet.
IGNATCHENKO in an analogous art teach comparing the correction packet against a previously stored correction packet to prevent a re-correction of a prior correction to the error or introduction additional errors into the data packet (para. 210, any newly arrived packet (or such packet's payload) may be compared with the stored packets to determine whether such new packet (or its payload) is the same as any of the packets previously stored).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the error correction of Wu et al., GERSEMSKY et al., Inamdar et al., Ramchandran et al., Hiromitsu et al. and Qiu et al. the ability for comparing the correction packet against a previously stored correction packet to prevent a re-correction of a prior correction to the error or introduction additional errors into the data packet as taught by IGNATCHENKO since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to prevent errors in the data packets at the receiver to Wu et al.’s, GERSEMSKY et al.’s, Inamdar et al.’s, Ramchandran et al.’s, Hiromitsu et al.’s and Qiu et al.’s error correction.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 20180167171 A1), GERSEMSKY et al. (US 20100165868 A1), Inamdar et al. (US 7848350 B1), Ramchandran et al. (US 6418549 B1), Hiromitsu et al. (US 20090119566 A1) and Qiu et al. (US 20080225735 A1) as applied to claim 4 above, and further in view of HAARTSEN (US 20210392033 A1) and Hameleers et al. (US 20010030954 A1).

As per claim 6, Wu et al., GERSEMSKY et al., Inamdar et al., Ramchandran et al., Hiromitsu et al. and  Qiu et al. substantially teach the claimed invention described in claim 4 (as rejected above).
However Wu et al., GERSEMSKY et al., Inamdar et al., Ramchandran et al.,  Hiromitsu et al. and Qiu et al. do not explicitly teach determining a divergence in the payload, which is due to an error in a correction algorithm used to correct the error in the data packet.
HAARTSEN in an analogous art teaches determining a divergence in the payload, which is due to an error in a correction algorithm used to correct the error in the data packet (para. 75, the algorithm fails to discover the true content of the transmitted packet).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the error correction of Wu et al., GERSEMSKY et al., Inamdar et al., Ramchandran et al., Hiromitsu et al. and Qiu et al. the ability for determining a divergence in the payload, which is due to an error in a correction algorithm used to correct the error in the data packet as taught by HAARTSEN since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to determine errors in the packet payload data to Wu et al.’s, GERSEMSKY et al.’s, Inamdar et al.’s, Ramchandran et al.’s, Hiromitsu et al.’s and Qiu et al.’s error correction.
Wu et al., GERSEMSKY et al., Inamdar et al., Ramchandran et al.,  Hiromitsu et al. 
and Qiu et al. and HAARTSEN do not explicitly teach identifying expiration of a timer as additional correction packets are transmitted to the sink; and retransmitting the base transmission at the expiration of the timer.
Hameleers et al. in an analogous art teach identifying expiration of a timer as additional correction packets are transmitted to the sink; and retransmitting the base transmission at the expiration of the timer (para. 36, the timer expires before an acknowledgment arrives, a retransmission of the packet).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the error correction of Wu et al., GERSEMSKY et al., Inamdar et al., Ramchandran et al., Hiromitsu et al., Qiu et al. and HAARTSEN the ability for identifying expiration of a timer as additional correction packets are transmitted to the sink; and retransmitting the base transmission at the expiration of the timer as taught by Hameleers et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to retransmit the data packet as the error correction of the data packet failed to Wu et al.’s, GERSEMSKY et al.’s, Inamdar et al.’s, Ramchandran et al.’s, Hiromitsu et al.’s, Qiu et al.’s and HAARTSEN’s error correction.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 20180167171 A1), GERSEMSKY et al. (US 20100165868 A1), Inamdar et al. (US 7848350 B1), Ramchandran et al. (US 6418549 B1), Hiromitsu et al. (US 20090119566 A1) and Qiu et al. (US 20080225735 A1) as applied to claim 4 above, and further in view of HAARTSEN (US 20210392033 A1).

As per claim 7, Wu et al., GERSEMSKY et al., Inamdar et al., Ramchandran et al., Hiromitsu et al. and  Qiu et al. substantially teach the claimed invention described in claim 4 (as rejected above).
Wu et al. teach determining when additional correction packets that are transmitted by the source are unresolvable; and retransmitting the base transmission when the additional correction packets are unresolvable (para. 21, at the receiver side, UE 102 receives codeword 113 having multiple CBs, performs decoding via decoder 141, and sends out an ACK or NACK back to BS 101 based on the decoding result. If a new TB turns out to be an erroneous TB after decoding, then BS 101 retransmits the TB after receiving the NACK).
However Wu et al., GERSEMSKY et al., Inamdar et al., Ramchandran et al., Hiromitsu et al. and Qiu et al. do not explicitly teach determining a divergence in the payload, which is due to an error in a correction algorithm used to correct the error in the data packet. 
HAARTSEN in an analogous art teaches determining a divergence in the payload, which is due to an error in a correction algorithm used to correct the error in the data packet (para. 75, the algorithm fails to discover the true content of the transmitted packet).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the error correction of Wu et al., GERSEMSKY et al., Inamdar et al., Ramchandran et al., Hiromitsu et al. and Qiu et al. the ability for determining a divergence in the payload, which is due to an error in a correction algorithm used to correct the error in the data packet as taught by HAARTSEN since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to determine errors in the packet payload data to Wu et al.’s, GERSEMSKY et al.’s, Inamdar et al.’s, Ramchandran et al.’s, Hiromitsu et al.’s and Qiu et al.’s error correction.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 20180167171 A1), GERSEMSKY et al. (US 20100165868 A1), Inamdar et al. (US 7848350 B1), Ramchandran et al. (US 6418549 B1), Hiromitsu et al. (US 20090119566 A1), Qiu et al. (US 20080225735 A1) and HAARTSEN (US 20210392033 A1) as applied to claim 7 above, and further in view of Chiu et al. (US 6505253 B1).

As per claim 8, Wu et al., GERSEMSKY et al., Inamdar et al., Ramchandran et al., Hiromitsu et al., Qiu et al. and HAARTSEN substantially teach the claimed invention described in claim 7 (as rejected above).
Wu et al. teach that any of the additional correction packets that are transmitted by the source are unresolvable (para. 21, at the receiver side, UE 102 receives codeword 113 having multiple CBs, performs decoding via decoder 141, and sends out an ACK or NACK back to BS 101 based on the decoding result).
However Wu et al., GERSEMSKY et al., Inamdar et al., Ramchandran et al., Hiromitsu et al., Qiu et al. and HAARTSEN do not explicitly teach flushing the source to prevent transmission more of the additional correction packets.
Chiu et al. in an analogous art teach flushing the source to prevent transmission more of the additional correction packets (col. 4, lines 66-67, the transmitter (source) flushes the packet from its cache).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the error correction of Wu et al., GERSEMSKY et al., Inamdar et al., Ramchandran et al., Hiromitsu et al., Qiu et al. and HAARTSEN the ability for flushing the source to prevent transmission more of the additional correction packets as taught by Chiu et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to stop transmission of correction packets and retransmit the data packet to the receiver to Wu et al.’s GERSEMSKY et al.’s, Inamdar et al.’s, Ramchandran et al.’s, Hiromitsu et al.’s, Qiu et al.’s and HAARTSEN’s error correction.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 20180167171 A1) as applied to claim 1 above, and further in view of Raaf (US 20050094561 A1).

As per claim 9, Wu et al. substantially teach the claimed invention described in claim 1 (as rejected above).
However Wu et al. do not explicitly teach retaining the data packet as a stored data packet when the data packet is determined to be a base transmission.
Raaf in an analogous art teach retaining the data packet as a stored data packet when the data packet is determined to be a base transmission (para. 37, a data packet is stored by the receiver).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the error correction of Wu et al. the ability for retaining the data packet as a stored data packet when the data packet is determined to be a base transmission as taught by Raaf since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to perform error correction on the data packet to Wu et al.’s error correction.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable Wu et al. (US 20180167171 A1) as applied to claim 10 above, and further in view of GERSEMSKY et al. (US 20100165868 A1).

As per claim 11, Wu et al. substantially teach the claimed invention described in claim 10 (as rejected above).
However Wu et al. do not explicitly teach to receive the data packet comprising a payload having a feedback protocol byte, the feedback protocol byte indicating that the payload is a base transmission rather than a correction transmission.
GERSEMSKY et al. in an analogous art teach to receive the data packet comprising a payload having a feedback protocol byte, the feedback protocol byte indicating that the payload is a base transmission rather than a correction transmission (para. 25, packet, the start bit is immediately followed by a packet indicator, which indicates whether payload data is being transmitted from then on).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the error correction of Wu et al. the ability to receive the data packet comprising a payload having a feedback protocol byte, the feedback protocol byte indicating that the payload is a base transmission rather than a correction transmission as taught by GERSEMSKY et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to determine that the packet contains payload data instead of data for error correction to Wu et al.’s error correction.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 20180167171 A1) and GERSEMSKY et al. (US 20100165868 A1) as applied to claim 11 above, and further in view of Inamdar et al. (US 7848350 B1).

As per claim 12, Wu et al. and GERSEMSKY et al. substantially teach the claimed invention described in claim 11 (as rejected above).
However Wu et al. and GERSEMSKY et al. do not explicitly teach to validate the feedback protocol byte using a protocol header of the data packet to prevent the data packet from being confused as the correction transmission.
Inamdar et al. in an analogous art teach to validate the feedback protocol byte using a protocol header of the data packet to prevent the data packet from being confused as the correction transmission (fig. 2, col. 3, lines 13-14, header has bytes 1 and 2 containing a protocol identifier (for validation)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the error correction of Wu et al. and GERSEMSKY et al. the ability to validate the feedback protocol byte using a protocol header of the data packet to prevent the data packet from being confused as the correction transmission as taught by Inamdar et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to determine whether the packet is a payload data packet or an error correction packet to Wu et al.’s and GERSEMSKY et al.’s error correction.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 20180167171 A1), GERSEMSKY et al. (US 20100165868 A1) and Inamdar et al. (US 7848350 B1) as applied to claim 12 above, and further in view of Ramchandran et al. (US 6418549 B1), Hiromitsu et al. (US 20090119566 A1) and Qiu et al. (US 20080225735 A1).

As per claim 13, Wu et al., GERSEMSKY et al. and Inamdar et al. substantially teach the claimed invention described in claim 12 (as rejected above).
Wu et al. teach determining that the data packet has the error; transmitting a no-acknowledgment to the source when the error is determined (para. 27, the failed code block (CB), NACK feedback, transmitter).
However Wu et al., GERSEMSKY et al. and Inamdar et al. do not explicitly teach receiving a correction packet from the source; decoding the correction packet;
Ramchandran et al. in an analogous art teach receiving a correction packet from the source; decoding the correction packet (col. 12, lines 25-27, the transmitter (source) does not retransmit the entire packet that is in error, but rather from the location in the packet specified by the receiver; col. 12, lines 37-38, the receiver decodes the received packet).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the error correction of Wu et al., GERSEMSKY et al. and Inamdar et al. the ability for receiving a correction packet from the source; decoding the correction packet as taught by Ramchandran et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to receive error positions information in the packet from the transmitter for error correction to Wu et al.’s, GERSEMSKY et al.’s and Inamdar et al.’s error correction.
Wu et al., GERSEMSKY et al., Inamdar et al. and Ramchandran et al.
do not explicitly teach correcting the error in stored data packet.
Hiromitsu et al. in an analogous art teach correcting the error in stored data packet (para. 48, the error correction section performs error correction on stored data packet).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the error correction of Wu et al., GERSEMSKY et al., Inamdar et al. and Ramchandran et al. the ability for correcting the error in stored data packet as taught by Hiromitsu et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to correct errors in the received data from the transmitter to Wu et al.’s GERSEMSKY et al.’s, Inamdar et al.’s and Ramchandran et al.’s error correction.
Wu et al., GERSEMSKY et al., Inamdar et al., Ramchandran et al. 
and Hiromitsu et al. do not explicitly teach correcting the error in the data packet using a correction algorithm.
Qiu et al. in an analogous art teach correcting the error in the data packet using a correction algorithm (para. 36, error correction algorithm, data packets, error correction).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the error correction of Wu et al., GERSEMSKY et al., Inamdar et al., Ramchandran et al. and Hiromitsu et al. the ability for correcting the error in the data packet using a correction algorithm as taught by Qiu et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to correct errors in the data packets at the receiver to Wu et al.’s, GERSEMSKY et al.’s, Inamdar et al.’s, Ramchandran et al.’s and Hiromitsu et al.’s error correction.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 20180167171 A1), GERSEMSKY et al. (US 20100165868 A1), Inamdar et al. (US 7848350 B1), Ramchandran et al. (US 6418549 B1), Hiromitsu et al. (US 20090119566 A1) and Qiu et al. (US 20080225735 A1) as applied to claim 13 above, and further in view of IGNATCHENKO (US 20180048567 A1).

As per claim 14, Wu et al.,  GERSEMSKY et al., Inamdar et al., Ramchandran et al., Hiromitsu et al. and  Qiu et al. substantially teach the claimed invention described in claim 13 (as rejected above).
However Wu et al., GERSEMSKY et al., Inamdar et al., Ramchandran et al.,  Hiromitsu et al. and Qiu et al. do not explicitly teach comparing the correction packet against a previously stored correction packet to prevent a re-correction of a prior correction to the error or introduction additional errors into the data packet.
IGNATCHENKO in an analogous art teach comparing the correction packet against a previously stored correction packet to prevent a re-correction of a prior correction to the error or introduction additional errors into the data packet (para. 210, any newly arrived packet (or such packet's payload) may be compared with the stored packets to determine whether such new packet (or its payload) is the same as any of the packets previously stored).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the error correction of Wu et al., GERSEMSKY et al., Inamdar et al., Ramchandran et al., Hiromitsu et al. and Qiu et al. the ability for comparing the correction packet against a previously stored correction packet to prevent a re-correction of a prior correction to the error or introduction additional errors into the data packet as taught by IGNATCHENKO since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to prevent errors in the data packets at the receiver to Wu et al.’s, GERSEMSKY et al.’s, Inamdar et al.’s, Ramchandran et al.’s, Hiromitsu et al.’s and Qiu et al.’s error correction.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 20180167171 A1), GERSEMSKY et al. (US 20100165868 A1), Inamdar et al. (US 7848350 B1), Ramchandran et al. (US 6418549 B1), Hiromitsu et al. (US 20090119566 A1), Qiu et al. (US 20080225735 A1) and IGNATCHENKO (US 20180048567 A1) as applied to claim 14 above, and further in view of HAARTSEN (US 20210392033 A1) and Hameleers et al. (US 20010030954 A1).

As per claim 15, Wu et al., GERSEMSKY et al., Inamdar et al., Ramchandran et al., Hiromitsu et al., Qiu et al. and IGNATCHENKO substantially teach the claimed invention described in claim 14 (as rejected above).
However Wu et al., GERSEMSKY et al., Inamdar et al., Ramchandran et al., Hiromitsu et al., Qiu et al., and IGNATCHENKO do not explicitly teach to determine a divergence in the payload, which is due to an error in a correction algorithm used to correct the error in the data packet.
HAARTSEN in an analogous art teaches to determine a divergence in the payload, which is due to an error in a correction algorithm used to correct the error in the data packet (para. 75, the algorithm fails to discover the true content of the transmitted packet).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the error correction of Wu et al., GERSEMSKY et al., Inamdar et al., Ramchandran et al., Hiromitsu et al., Qiu et al. and IGNATCHENKO the ability to determine a divergence in the payload, which is due to an error in a correction algorithm used to correct the error in the data packet as taught by HAARTSEN since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to determine errors in the packet payload data to Wu et al.’s, GERSEMSKY et al.’s, Inamdar et al.’s, Ramchandran et al.’s, Hiromitsu et al.’s, Qiu et al.’s and IGNATCHENKO’s error correction.
Wu et al., GERSEMSKY et al., Inamdar et al., Ramchandran et al.,  
Hiromitsu et al., Qiu et al., IGNATCHENKO and HAARTSEN do not explicitly teach to identify expiration of a timer as additional correction packets are transmitted to the sink; and retransmit the base transmission at the expiration of the timer.
Hameleers et al. in an analogous art teaches to identify expiration of a timer as additional correction packets are transmitted to the sink; and retransmit the base transmission at the expiration of the timer (para. 36, the timer expires before an acknowledgment arrives, a retransmission of the packet).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the error correction of Wu et al., GERSEMSKY et al., Inamdar et al., Ramchandran et al., Hiromitsu et al., Qiu et al., IGNATCHENKO and HAARTSEN the ability to identify expiration of a timer as additional correction packets are transmitted to the sink; and retransmit the base transmission at the expiration of the timer as taught by Hameleers et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to retransmit the data packet as the error correction of the data packet failed to Wu et al.’s, GERSEMSKY et al.’s, Inamdar et al.’s, Ramchandran et al.’s, Hiromitsu et al.’s, Qiu et al.’s, IGNATCHENKO and HAARTSEN’s error correction.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 20180167171 A1), GERSEMSKY et al. (US 20100165868 A1), Inamdar et al. (US 7848350 B1), Ramchandran et al. (US 6418549 B1), Hiromitsu et al. (US 20090119566 A1), Qiu et al. (US 20080225735 A1) and IGNATCHENKO (US 20180048567 A1) as applied to claim 14 above, and further in view of HAARTSEN (US 20210392033 A1).

As per claim 16, Wu et al., GERSEMSKY et al., Inamdar et al., Ramchandran et al., Hiromitsu et al., Qiu et al. and IGNATCHENKO substantially teach the claimed invention described in claim 14 (as rejected above).
Wu et al. teach to determine when additional correction packets that are transmitted by the source are unresolvable; and retransmit the base transmission when the additional correction packets are unresolvable (para. 21, at the receiver side, UE 102 receives codeword 113 having multiple CBs, performs decoding via decoder 141, and sends out an ACK or NACK back to BS 101 based on the decoding result. If a new TB turns out to be an erroneous TB after decoding, then BS 101 retransmits the TB after receiving the NACK).
However Wu et al., GERSEMSKY et al., Inamdar et al., Ramchandran et al., Hiromitsu et al., Qiu et al. and IGNATCHENKO do not explicitly teach to determine a divergence in the payload, which is due to an error in a correction algorithm used to correct the error in the data packet.
HAARTSEN in an analogous art teaches to determine a divergence in the payload, which is due to an error in a correction algorithm used to correct the error in the data packet (para. 75, the algorithm fails to discover the true content of the transmitted packet).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the error correction of Wu et al., GERSEMSKY et al., Inamdar et al., Ramchandran et al., Hiromitsu et al., Qiu et al. and IGNATCHENKO the ability to determine a divergence in the payload, which is due to an error in a correction algorithm used to correct the error in the data packet as taught by HAARTSEN since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to determine errors in the packet payload data to Wu et al., GERSEMSKY et al.’s, Inamdar et al.’s, Ramchandran et al.’s, Hiromitsu et al.’s, Qiu et al.’s and IGNATCHENKO’s error correction.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 20180167171 A1), GERSEMSKY et al. (US 20100165868 A1), Inamdar et al. (US 7848350 B1), Ramchandran et al. (US 6418549 B1), Hiromitsu et al. (US 20090119566 A1), Qiu et al. (US 20080225735 A1), IGNATCHENKO (US 20180048567 A1) and HAARTSEN (US 20210392033 A1) as applied to claim 16 above, and further in view of Chiu et al. (US 6505253 B1).

As per claim 17, Wu et al., GERSEMSKY et al., Inamdar et al., Ramchandran et al., Hiromitsu et al., Qiu et al., IGNATCHENKO and HAARTSEN substantially teach the claimed invention described in claim 16 (as rejected above).
Wu et al. teach that any of the additional correction packets that are transmitted by the source are unresolvable (para. 21, at the receiver side, UE 102 receives codeword 113 having multiple CBs, performs decoding via decoder 141, and sends out an ACK or NACK back to BS 101 based on the decoding result).
However Wu et al., GERSEMSKY et al., Inamdar et al., Ramchandran et al., Hiromitsu et al., Qiu et al., IGNATCHENKO and HAARTSEN do not explicitly teach that the source is configured to flush to prevent transmission more of the additional correction packets.
Chiu et al. in an analogous art teach that the source is configured to flush to prevent transmission more of the additional correction packets (col. 4, lines 66-67, the transmitter (source) flushes the packet from its cache).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the error correction of Wu et al., GERSEMSKY et al., Inamdar et al., Ramchandran et al., Hiromitsu et al., Qiu et al., IGNATCHENKO and HAARTSEN the ability that the source is configured to flush to prevent transmission more of the additional correction packets as taught by Chiu et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to stop transmission of correction packets and retransmit the data packet to Wu et al.’s, GERSEMSKY et al.’s, Inamdar et al.’s, Ramchandran et al.’s, Hiromitsu et al.’s, Qiu et al.’s, IGNATCHENKO’s and HAARTSEN’s error correction.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 20180167171 A1), GERSEMSKY et al. (US 20100165868 A1), Inamdar et al. (US 7848350 B1), Ramchandran et al. (US 6418549 B1), Hiromitsu et al. (US 20090119566 A1), Qiu et al. (US 20080225735 A1), IGNATCHENKO (US 20180048567 A1), HAARTSEN (US 20210392033 A1) and Chiu et al. (US 6505253 B1) as applied to claim 17 above, and further in view of Raaf (US 20050094561 A1).

As per claim 18, Wu et al., GERSEMSKY et al., Inamdar et al., Ramchandran et al., Hiromitsu et al., Qiu et al., IGNATCHENKO, HAARTSEN and Chiu et al.  substantially teach the claimed invention described in claim 17 (as rejected above).
However Wu et al., GERSEMSKY et al., Inamdar et al., Ramchandran et al., Hiromitsu et al., Qiu et al., IGNATCHENKO, HAARTSEN and Chiu et al. do not explicitly teach to retain the data packet as a stored data packet when the data packet is determined to be the base transmission.
Raaf in an analogous art teach to retain the data packet as a stored data packet when the data packet is determined to be the base transmission (para. 37, a data packet is stored by the receiver).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the error correction of Wu et al., GERSEMSKY et al., Inamdar et al., Ramchandran et al., Hiromitsu et al., Qiu et al., IGNATCHENKO, HAARTSEN and Chiu et al. the ability to retain the data packet as a stored data packet when the data packet is determined to be the base transmission as taught by Raaf since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to perform error correction on the data packet to Wu et al.’s, GERSEMSKY et al.’s, Inamdar et al.’s, Ramchandran et al.’s, Hiromitsu et al.’s, Qiu et al.’s, IGNATCHENKO’s, HAARTSEN’s and Chiu et al. error correction.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 20180167171 A1) in view of Hiromitsu et al. (US 20090119566 A1), Qiu et al. (US 20080225735 A1) and Hameleers et al. (US 20010030954 A1) 

As per claim 19, Wu et al. teach a method comprising: correcting, by a sink, an error in a data packet using a multi-bit feedback protocol (para. 27, M-bit message feedback, correctly decoded code blocks (CBs); para. 9, a transmitter, a receiver, mobile communication network), the data packet being transmitted over a wireless link to the sink by a source (para. 26, a base station, CBs transmitted over a wireless channel, receiver); determining that the multi-bit feedback protocol has failed; and reverting back to an automatic repeat request protocol when the multi-bit feedback protocol has failed (para. 28, multi-bit CB NACK feedback, the retrieval of CB NACK feedback fails and full re-transmission of the transport block (TB) is triggered).
However Wu et al. do not explicitly teach correcting a stored data packet.
Hiromitsu et al. in an analogous art teach correcting a stored data packet (para. 48, the error correction section performs error correction on the stored data packet).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the error correction of Wu et al. the ability for correcting a stored data packet as taught by Hiromitsu et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to correct errors in the received data from the transmitter to Wu et al.’s error correction.
Wu et al. and Hiromitsu et al. do not explicitly teach correcting the data packet 
using a correction algorithm.
Qiu et al. in an analogous art teach correcting the data packet using a correction algorithm (para. 36, error correction algorithm, data packets, error correction).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the error correction of Wu et al. and Hiromitsu et al. the ability for correcting the data packet using a correction algorithm as taught by Qiu et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to correct errors in the data packets at the receiver to Wu et al.’s and Hiromitsu et al.’s error correction.
Wu et al., Hiromitsu et al. and Qiu et al. do not explicitly teach expiration of a timer
as additional correction packets are transmitted to the sink; and retransmitting a base transmission when  the timer has expired. 
Hameleers et al. in an analogous art teach expiration of a timer as additional correction packets are transmitted to the sink; and retransmitting a base transmission when  the timer has expired (para. 36, the timer expires before an acknowledgment arrives, a retransmission of the packet).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the error correction of Wu et al., Hiromitsu et al. and Qiu et al. the ability to provide expiration of a timer as additional correction packets are transmitted to the sink; and retransmitting a base transmission when  the timer has expired as taught by Hameleers et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to retransmit the data packet as the error correction of the data packet failed to Wu et al.’s and Hiromitsu et al.’s and Qiu et al.’s error correction.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 20180167171 A1) in view of HAARTSEN (US 20210392033 A1).

As per claim 20, Wu et al. teach correcting, by a sink, an error in a data packet using a multi-bit feedback protocol (para. 27, M-bit message feedback, correctly decoded code blocks (CBs); para. 9, a transmitter, a receiver, mobile communication network), the data packet being transmitted over a wireless link to the sink by a source; (para. 26, a base station, CBs transmitted over a wireless channel, receiver); reverting from a multi-bit feedback protocol to an automatic repeat request protocol upon failure of the multi-bit feedback protocol (para. 28, multi-bit CB NACK feedback, the retrieval of CB NACK feedback fails and full re-transmission of the transport block (TB) is triggered).
However Wu et al. do not explicitly teach that a divergence in a correction algorithm occurs.
HAARTSEN in an analogous art teaches that a divergence in a correction algorithm occurs (para. 75, the algorithm fails to discover the true content of the transmitted packet).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the error correction of Wu et al. the ability that
a divergence in a correction algorithm occurs as taught by HAARTSEN since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to determine errors in the packet payload data to Wu et al.’s error correction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPAKKUMAR B GANDHI whose telephone number is (571)272-3822. The examiner can normally be reached Monday-Thursday (8:30 - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DIPAKKUMAR B. GANDHI
Examiner
Art Unit 2111



/DIPAKKUMAR B GANDHI/Examiner, Art Unit 2111     
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111